DETAILED ACTION
This is the initial Office action for application SN 17/129,293 having an effective date of 21 December 2020 and a Foreign priority date of 26 December 2019 (Japan).  Claims 1-6 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ONO et al. (US 2009/0130358) in combination with Hasegawa (US 2011/0092631).  
ONO et al. [“ONO”] disclose water hoses, such as radiator hoses, and compositions for hoses that are used in water hoses [0002]. ONO discloses that the water hose has an inner layer and an outer layer that are concentric and tube-shaped, and includes a reinforcement fiber layer that is formed by interweaving reinforcement fiber layer between the inner layer and the outer layer [0009]. ONO teaches that the inner layer and the outer layer are formed by vulcanizing a composition for a hose that includes an ethylene-propylene-nonconjugated diene copolymer (EPDM) and an ethylene-butene-nonconjugated diene copolymer (EBDM), such that the mass ratio (EPDM/EBDM) is 80/20 to 30/70 [0009]. Examples 1-8 in Table 1 set forth compositions for a hose of the invention containing EPDM and EBDM in different ratios, and measurement results of their physical properties. Examples 1-8 additionally contain the additive carbon black in the compositions. Applicant’s crosslinked rubber composition for a brake hose in independent Claim 1 differs by further including carbon black exhibiting the specific properties of an iodine adsorption amount of 15 to 33 mg/g and a DBP absorption amount of 50 to 155 cm3/100g.  Although such properties of the additive carbon black are not taught in ONO, Hasegawa is added to teach that such properties of carbon black are conventional in the art of rubber compositions.
Hasegawa discloses a rubber composition capable of providing a molding and comprises an ethylene/α-olefin/non-conjugated polyene copolymer in a major amount. The rubber composition additionally contains carbon black in an amount of 1 to 40 parts by weight [0025].  Hasegawa teaches that the carbon black preferably has an amount of iodine adsorption of 15 to 40 mg/g, an average particle diameter of 40 to 100 nm, and an amount of DBP absorption of 40 to 150 cm3/100g [0027].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the specific carbon black disclosed in Hasegawa, in the rubber compositions for a hose disclosed in ONO, with a reasonable expectation of success because Hasegawa discloses adding the carbon black to a rubber composition. “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Although the claimed properties of a T10 of -50°C or less as determined by a Gehman torsion test and a volume specific resistance of 1.5 x 105 Ω.cm or more are not set forth in ONO/Hasegawa, since the components of the claimed rubber composition (EPDM, EBDM, carbon black) may be the same, the claimed properties of T10 and volume specific resistance are expected to be the same or similar.   
In regard to claim 2 wherein “the specific carbon black exhibits an iodine adsorption amount of 15 to 30 mg/g and a DBP absorption amount of 100 to 155 cm3/100g”, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding independent Claims 3 and 5, drawn to a brake hose comprising at least an outer rubber layer, an inner rubber layer, and a reinforcing yarn layer disposed between the outer rubber layer and the inner rubber layer; ONO, as set forth above, teaches a hose having an inner layer and an outer layer that are concentric and tube-shaped, and includes a reinforcement fiber layer that is formed by interweaving reinforcement fiber layer between the inner layer and the outer layer [0009]. ONO teaches that the inner layer and the outer layer are formed by vulcanizing a composition for a hose that includes an ethylene-propylene-nonconjugated diene copolymer (EPDM) and an ethylene-butene-nonconjugated diene copolymer (EBDM).

Regarding claims 4 and 6, Hasegawa teaches that the carbon black preferably has an amount of iodine adsorption of 15 to 40 mg/g, an average particle diameter of 40 to 100 nm, and an amount of DBP absorption of 40 to 150 cm3/100g [0027].  In regard to the 100% modulus (M100) of 3.2 MPa or more for the rubber composition, since the components of the claimed rubber composition (EPDM, EBDM, carbon black) may be the same, the claimed properties 100% modulus (M100) is expected to be the same or similar.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaue et al. (US 2016/0238164) disclose an acrylic rubber composition for a heat-resistant hose wherein the rubber composition further comprises carbon black having an iodine adsorption in the range of 20 mg/g to 40 mg/g [0033] and a DBP absorption in the range of 60 cm3/100g to 160 cm3/100g [0034].   
Kurimoto et al. (US 2013/0109802) disclose a high rigidity rubber material containing an EPDM rubber composition and carbon black wherein the carbon black has the basic characteristics of an iodine adsorption of from 30 mg/g to 80 mg/g and a DBP absorption of from 80 cm3/100g to 140 cm3/100g [0026]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
November 2, 2022